Case 2:19-cv-02963-MWF-JPR Document 27-1 Filed 07/24/19 Page1of6é Page ID #:622

EXHIBIT 1
Case 2:19-cv-02963-MWF-JPR Document 27-1 Filed 07/24/19 Page 2of6 Page ID #:623

From: Adam Roseman

To: ‘ony Bobulinski

Subject: Re: Short-Term Bridge Opportunity Pre-Sale
Date: Thursday, March 19, 2015 11:39:58 PM

Attachments: Adam E-signature[21[22].pna_

Monday is good for me. Do you want to come see the Culver studio and | take you to lunch or | can come to you in CC?

‘N _ Adam Roseman
Mee == Founder & CEO | fi Aa EMT E

NN F A Hollywood - Shanghai - Beijing
|
\\ | M: +1 310 402 5902 W: www.fanstang.com
poe Weibo: http://weibo.com/u/26526 10820

From: Tony Bobulinksi <[Bobulinski@nazent.com>
Reply-To: Tony Bobulinksi <[Bobulinski@nazent.com>
Date: Thursday, March 19, 2015 1:29 PM

To: Adam Roseman <Adam@chinabrandinggroup.com>
Subject: Re: Short-Term Bridge Opportunity Pre-Sale

 

Works for me, lunch? Or let me knw times
Sent from my Verizon Wireless BlackBerry

From: Adam Roseman <adam@chinabrandinggroup,com>
Date: Thu, 19 Mar 2015 19:56:49 +0000

To: Tony Bobulinski<TBobulinski@nazent.com>

Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Thank you. How does Monday afternoon work for you?

From: Tony Bobulinksi <TBobulinski@nazent.com>
Reply-To: Tony Bobulinksi <TBobulinski@nazent.com>
Date: Tuesday, March 17, 2015 11:16 PM

To: Adam Roseman <Adam@chinabrandinggroup.com>

Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Sorry to hear about your loss, in my prayers

Can get tgthr on mon
Sent from my Verizon Wireless BlackBerry

From: Adam Roseman <ada hinabrandi m>
Date: Tue, 17 Mar 2015 15:06:41 +0000
To: Tony Bobulinski<TBobulinski@nazent.com>

Subject: Re: Short-Term Bridge Opportunity Pre-Sale

| get back Friday night, grandma funeral Friday. We are going to be willing to give very good bridge terms to get this done so we
can move to sale and not go through a financing process.

From: Tony Bobulinksi <TBobulinski@nazent.com>
Reply-To: Tony Bobulinksi <TBobulinski@nazent.com>
Date: Tuesday, March 17, 2015 2:19 AM

EXHIBIT 1 3
Case 2:19-cv-02963-MWF-JPR Document 27-1 Filed 07/24/19 Page 3o0f6 Page ID #:624

To: Adam Roseman <Adam@chinabrandinggroup.com>
Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Bek in la wed if u wnt to get tgthr nd dscss
Sent from my Verizon Wireless BlackBerry

From: Adam Roseman <ad chi inggr om>
Date: Tue, 10 Mar 2015 07:13:30 +0000

To: Tony Bobulinski<TBobulinski@nazent.com>

Subject: Re: Short-Term Bridge Opportunity Pre-Sale

| meant would there be a bridge structure that would incentivize you to come in and then | would use that structure for ail that are
participating? Thanks!

From: Tony Bobulinksi <TBobulinski@nazent.com>
Reply-To: Tony Bobulinksi <TBobulinski@nazent.com>
Date: Monday, March 9, 2015 9:35 PM

To: Adam Roseman <Adam@chinabrandinggroup.com>
Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Not following? Offer what to all? U have sent out offering to veryone correct?
Sent from my Verizon Wireless BlackBerry

From: Adam Roseman <adam@chinabrandinggroup.com>
Date: Fri, 6 Mar 2015 18:05:03 +0000
To: Tony Bobulinski<TBobulinski@nazent.com>

Subject: Re: Short-Term Bridge Opportunity Pre-Sale

I will have Roche and SIG each coming in for about USD$2Z50k. Is there perhaps a deal structure that would work for you to come
in for a little, so | can offer it to all?

From: Tony Bobulinksi <TBobulinski@nazent.com>
Reply-To: Tony Bobulinksi <TBobulinski@nazent.com>
Date: Friday, March 6, 2015 12:17 AM

To: Adam Roseman <Adam@chinabrandinggroup.com>
Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Look at all their news relative to recent award shows etc

Taking off, would first talk business and overlap then get to bridge discussion at end, not large enough size for him, he runs Avid as
ceo but also has firm Black Dragon that does deals
Sent from my Verizon Wireless BlackBerry

From: Adam Roseman <adam@chinabrandinggroup.com>
Date: Fri, 6 Mar 2015 08:12:22 +0000

To: Tony Bobulinski<TBobulinski@nazent.com>

Subject: Re: Short-Term Bridge Opportunity Pre-Sale
Found it, thanks!

z

From: Tony Bobulinksi <TBobulinski@nazent.com>
Reply-To: Tony Bobulinksi <TBobulinski@nazent.com>

EXHIBIT 1 4
Case 2:19-cv-02963-MWF-JPR Document 27-1 Filed 07/24/19 Page 4of6 Page ID #:625

Date: Friday, March 6, 2015 12:11 AM

To: Adam Roseman <Adam@chinabrandinggroup.com>
Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Ticker on Avid is avid
Sent from my Verizon Wireless BlackBerry

From: tonyb@nazent.com
Date: Fri, 6 Mar 2015 08:04:07 +0000

To: Adam Roseman<adam @chinabrandinggroup.com>
ReplyTo: tonyb@nazent.com_
Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Ok will do and appreciate the work with Tagkast, should also figure out a way to take them into China

Let me know dates for may

Going to intro u to Louis Hernandez who runs Avid(public company) as he does a lot w media, shld have had u join a dinner tnght
w 20 media execs, | got tied up and cldnt make it as flying east right now
Sent from my Verizon Wireless BlackBerry

From: Adam Roseman <adam@chinabrandinggroup.com>
Date: Fri, 6 Mar 2015 07:52:00 +0000

To: Tony Bobulinski< inski ent.com>

Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Thanks, happy to do a favorable deal to avoid a process given the need to focus on the business and the exit with the business on
such a great trajectory given the competitor for content right now from China's digital portals. You should also consider coming
out in May to Vegas to see our setup for Rock in Rio/Billboard Music Awards, See some links below, including our backstage at the
Globes (only international media outlet).

_https://www.dropbox.com/s/2xkgevwwwdeo2zj2/GG_ReDo_20150115.mp4?dl=0_
Best,
iB
From: Tony Bobulinksi <TBobulinski@nazent.com>
Reply-To: Tony Bobulinksi <[Bobulinski@nazent.com>

Date: Thursday, March 5, 2015 11:48 PM

To: Adam Roseman <Adam@chinabrandinggroup.com>
Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Ok will take a look
Sent from my Verizon Wireless BlackBerry

From: Adam Roseman <adam@chinabrandinggroup.com>

Date: Fri, 6 Mar 2015 07:01:50 +0000
To: Tony Bobulinski<TBobulinski@nazent.com>

Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Tony,

Attached is financial model. However, it is very difficult to manage month to month cash flow expectations given large clients
(e.g., studios and large brands continuing to pay late) during a period of rapid growth. USDSS500k probably gets us through the

EXHIBIT 1 5
Case 2:19-cv-02963-MWF-JPR Document 27-1 Filed 07/24/19 Page5of6 Page ID #:626

year without a gap but USDS$1mm is very comfortable.

Best,

From: Tony Bobulinksi <TBobulinski@nazent.com>
Reply-To: Tony Bobulinkst <TBobulinski@nazent.com>
Date: Thursday, March 5, 2015 10:27 PM

To: Adam Roseman <Adam@chinabrandinggroup.com>
Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Do u have cash flow needs on it across the next 10 months, per month
Sent from my Verizon Wireless BlackBerry

From: Adam Roseman <adam@chinabrandinggroup.com>
Date: Fri, 6 Mar 2015 05:53:47 +0000

To: Tony Bobulinski<TBobulinski .cO

Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Tony,

Thank you. Business is rocking, but need the money to support the working capital to grow quickly to maximize sale outcome.
Would be open to ideas.

Best,

Adam

From: Tony Bobulinksi <TBobulinski@nazent.com>
Reply-To: Tony Bobulinksi <TBobulinski@nazent.com>
Date: Thursday, March 5, 2015 7:14 PM

To: Adam Roseman <Adam@chinabrandinggroup.com>
Subject: Re: Short-Term Bridge Opportunity Pre-Sale

Gttng rdy to travel but keep me posted on this discussion and how | can help
Sent from my Verizon Wireless BlackBerry

From: Adam Roseman <a inabrandinggroup.co
Date: Thu, 5 Mar 2015 18:14:42 +0000
To: Adam Rosemansadam@chinabrandinggroup.com>

Subject: Short-Term Bridge Opportunity Pre-Sale
Dear Friends and Family,

| hope this email finds you well. | have not raised money for five or so years from friends and family and generally prefer not to do
so. However, given that | am quite confident in this opportunity, | wanted to pass along to a dozen or so of you.

Fortunately my Chinese media business has performing very well. We have grown in 2 1/2 years to be the largest non-major
studio Western content company in China. We reached EBITDA profitability in 2 years and have just broad aboard a premium
media M&A investment bank to represent us in a sale process given the number of inquiries we have been receiving. Our
Founding shareholder group includes myself, ARC (the shareholders of my previous advisory firm), Robert Roche (Asian
entrepreneur) and certain partners of Ziffren Brittenham (LA's preeminent entertainment law firm).

EXHIBIT 1 6
Case 2:19-cv-02963-MWF-JPR Document 27-1 Filed 07/24/19 Page 6of6é Page ID #:627

In addition to our substantial production, we have acquired long-term exclusive China (all forms of media) licenses to many of the
world's major events including American Music Awards, Billboards Music Awards, Golden Globes, People's Choice Awards,
Coachella, Rock in Rio, Dick Clark's New Year's Rockin’ Eve, iHeart Music Festival and the list goes on and on — at all of these we
own the event rights and have a substantial exclusive China on the ground media presence (e.g., red carpet platforms, backstage
media rooms, etc. as you can see a sample from our backstage at Golden Globes below). We also work in partnership with many
top celebrities such as Taylor Swift, Robert Downey Jr., Dwight Howard, Kevin Durant, etc. exclusively on their digital content for
China. Our clients also include Warner Brothers, Paramount, Fox and others where we are their predominant data analytics
business, as our analytics platform drives our content creation and licensing.

We were in the middle of a USD$5mm investment round but have just terminated the round due to our focus on the sale process
and not wanting to be blocked in a sale. As a result, we are going to do a very small USD$imm friends and family bridge to allow
us to acquire some additional top licenses that will help increase our value in a sale,

We are prepared to offer the bridge as a senior secured loan to be paid off in first priority. This would be a one year loan, to get
us through the sale. The structure would be as follows:

© Senior secured bridge toan, secured by all our assets (content licenses, our production library and our fixed production
equipment in our 10k square foot studio in Culver City) and all bridge loan principal and interest secured in first position.

e USDS1mm.

e 25% cash premium paid at repayment.

e Default after one year that would kick in an additional 2% / month senior senior secured interest and 4%/month additional

warrants.
© 50% warrant coverage at a USD$20mm strike price. Our last round was done at a USD$18mm valuation in February 2013.
This was our only outside money and we took it from SIG China (www.sig-china.com), a USDS3mm investment.

SAMPLE CURRENT PROGRAMMING

FANSTANG CORP REEL:
https://Awww.dropbox,com/s/hvtdOxibfptxz8y/Fanstang_Sizzl 41217. Pdl=

DAILY SHOW:
https://www.dropbox.com/s/09366sf8ulwfObd/2014 06 04. Tencent_Sizzle.mp4?dl=0

FAN'S JOURNEY TO THE WEST, BASKETBALL:
httos://www.dropbox.com/s/vwuk785ddxda4d4/2014 10 23 NBA_1_ MINUTE promo,mp4?dl=0

BACKSTAGE AT THE GOLDEN GLOBES:
httns://www.dropbox.com/s/2xkeevvwdeo27i2/GG ReDo 20150115.mp4?dl=0

Please let me know if you are interested in discussing.

Best regards,

(a

EXHIBIT 1 7
